IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                       ASSIGNED ON BRIEFS JUNE 24, 2011

           EVELYN BURNINE v. VICTOR MICHAEL DAUTERIVE

              Direct Appeal from the Juvenile Court for Gibson County
                       No. 9797     Robert W. Newell, Judge


                  No. W2010-02611-COA-R3-JV - Filed July 27, 2011


This appeal involves an award of retroactive child support. When the child was an infant,
the mother lied and told the father that the child had died. Subsequently, custody of the child
was transferred back and forth numerous times between the mother and the maternal
grandmother. The father’s paternity was established when the child was thirteen, and after
establishing a relationship with the child, the father sought to be named primary residential
parent. The grandmother then petitioned for retroactive child support. Father was named
primary residential parent, but the juvenile court ordered the father to pay approximately
$40,000 in retroactive child support to the grandmother, finding a certain statute that
provides for deviations in retroactive child support to be inapplicable to this situation. We
reverse the court’s decision and vacate its award of retroactive child support, and remand for
further proceedings.


 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Juvenile Court Reversed,
                             Vacated and Remanded

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

G. Michael Casey, Jackson, Tennessee, for the appellant, Victor Michael Dauterive

Evelyn Burnie, Medina, Tennessee, pro se
                                                OPINION

                               I.   F ACTS & P ROCEDURAL H ISTORY

       Victor Michael Dauterive (“Father”) and Teresa Burnine (“Mother”) had a brief
relationship in late 1992, after which Mother discovered that she was pregnant. Mother
resided in Jackson, Tennessee, and Father was a resident of New Iberia, Louisiana, but he
traveled frequently because he apparently worked on a riverboat.1 At some point, Mother
informed Father that she was pregnant with his child, and she notified him around the time
of the child’s birth in May of 1993.

        When the child (“Daughter”) was approximately two to three weeks old, Father came
to Jackson to see her on his way to Chicago for work. Shortly thereafter, Mother became
angry with Father and told him that he was not Daughter’s father. Mother subsequently
called Father crying and told him that Daughter had died of Sudden Infant Death Syndrome
(“SIDS”). Daughter was in fact alive and well, but Mother and Father did not speak again
after she falsely informed him that Daughter died.

       When Daughter was eighteen months old, Mother and Daughter moved to Georgia to
live with another man. When Daughter was three years old, she was adjudicated deprived
by a Georgia court and placed in the custody of the Department of Family and Children
Services in Georgia. Mother’s mother, Evelyn Burnine (“Grandmother”), then took custody
of Daughter and brought her back to Tennessee. Approximately six months later, a consent
order was entered which returned custody to Mother after she completed a residential drug
and alcohol abuse program. One year later, in 1998, Grandmother was named guardian of
Daughter by a Tennessee court. Grandmother petitioned for guardianship to be returned to
Mother in 2001, but in September of 2002, Mother was arrested due to drug possession, and
Grandmother was again granted custody of Daughter after she and Mother filed a joint
petition requesting such.

        Around 2004, Daughter expressed a desire to meet Father, so Grandmother went to
the local child support services agency in order to obtain help in locating him. However, it
took a long time for the agency to locate Father because Grandmother only told them Father’s
name and that he lived in Louisiana. In April 2005, the child support agency sent a “Child
Support Enforcement Transmittal . . . Initial Request” to the State of Louisiana’s child
support enforcement services agency pursuant to the Uniform Interstate Family Support Act,
requesting that the State of Louisiana establish paternity and child support and order the


        1
          Although Father’s precise occupation is not clear from the record, he testified about being offshore
for extended periods of time and traveling around the country for his job.

                                                     -2-
payment of retroactive child support for the periods of time when Grandmother had custody
of Daughter between 1998 and 2001, and since the date of the September 2002 custody order.

       On February 2, 2007, a Louisiana court entered a Judgment of Paternity decreeing that
Father was the biological father of Daughter, who was then thirteen years old. Following a
hearing in the Louisiana court, a hearing officer entered findings and recommendations
which suggested that Father be ordered to pay child support in the amount of $450 per month
effective February 1, 2007. The hearing officer’s findings did not mention the term
“retroactive child support,” and it is not clear from the record whether the issue was
considered. The officer’s findings simply state, “Defendant advises that the mother of the
child told him early on that child was not his child.” When no objection to the hearing
officer’s recommendation was filed, it was adopted as an order of the Louisiana court.

        After Father’s paternity was established, he began visiting Daughter in Tennessee on
a regular basis, and he eventually bought a house in Tennessee after Daughter asked him to
come to Tennessee and raise her. In October 2009, when Daughter was sixteen, Father filed
a petition in the juvenile court of Gibson County, Tennessee, seeking to be named Daughter’s
primary residential parent. In February 2010, Grandmother filed a petition requesting that
Father be ordered to pay retroactive child support to her for periods preceding the Louisiana
court’s 2007 order setting Father’s child support obligation. In June 2010, Father was
awarded custody of Daughter.

       On June 29, 2010, the court heard testimony regarding Grandmother’s petition for
retroactive child support. Father testified that Mother informed him of Daughter’s birth in
May 1993 and that he visited Daughter when she was two to three weeks old. He testified
that Mother later told him that he was not Daughter’s father, and that subsequently, Mother
called him crying and said that Daughter had died of SIDS. Father testified that he did not
come to Tennessee to investigate Daughter’s death, and that Mother had told him that she
had moved away. Father testified that he simply did not think that he had a daughter during
the years that followed his last conversation with Mother.

       Mother similarly testified that she informed Father that she was pregnant with his
child and notified him that Daughter was born. She explained that she did not have Father’s
name placed on the child’s birth certificate because she was afraid that Father might try to
take Daughter away from her. She said that Father had never threatened to take Daughter,
but that she was paranoid because of problems she had experienced with her mother and ex-
husband trying to take custody of her other daughter. Mother testified about Father visiting
Daughter when she was two to three weeks old, and she remembered him looking at the child
and stating, “That’s my baby.” She said that Father also told her during his visit that he
would help Mother to raise Daughter and that “he wouldn’t be able to have a baby and not

                                             -3-
have anything to do with her.” She testified that Father mailed her a check shortly after his
visit.

        Mother further testified that soon after Father left, when Daughter was about four
weeks old, Daughter stopped breathing and had to be taken to the hospital. Mother said she
informed Father when Daughter was back at home and doing well. However, Mother
testified that about two weeks later, she called Father and told him that Daughter passed
away due to SIDS. She said that when Father inquired about Daughter’s burial, she told him,
“Don’t worry about anything. We took care of it.” Mother said she lied to Father about the
baby’s death because she was afraid that he would take Daughter away from her and take her
to Louisiana. Mother admitted that she also told Father that Daughter was not his child prior
to telling him that she had died. Mother said that she had become upset with Father,
explaining, “I basically wanted a relationship with him, and he didn’t want that.” Mother
testified that she never contacted Father again after she told him that Daughter had passed
away. Mother testified that throughout all of the subsequent court proceedings involving
Daughter, if she was asked about Daughter’s father, she would say that she did not know
where he was or that she thought he might be in Louisiana. She said she never provided
anyone with Father’s name or his last known address.

       Mother testified that Grandmother also knew the identity of Daughter’s father.
Mother said she told Grandmother that she did not want anything to do with Father, that she
did not want Father in Daughter’s life, and that she had told Father that Daughter died. She
said Grandmother went along with her plans and did not instruct her to tell Father the truth.
She also testified that Grandmother never asked her for Father’s address or telephone
number.

        Grandmother similarly testified that she had known who Daughter’s father was all
along because Mother told her while she was pregnant with Daughter, and Mother had also
told her that he lived in New Iberia, Louisiana. In addition, Grandmother testified that she
had met Father when he and Mother were dating. Grandmother testified that she had
attempted to convince Mother to pursue child support from Father, but that Mother refused
because she was afraid that Father would come and take Daughter away from her. She said
Mother also told her that she had forgotten Father’s telephone number. Grandmother
testified that when she initially obtained custody of Daughter in the Georgia court, she did
not notify the court about Father “because [Mother] didn’t want [her] to.” She said that
Mother told her that Father would come and take Daughter away. Grandmother testified that
she also failed to identify Father during the subsequent custody proceedings in Tennessee
courts because Mother asked her not to identify him and told her that Father would take the
child away. Grandmother conceded that Father began visiting Daughter regularly and paying
child support when his paternity was established in February 2007.

                                             -4-
        Daughter was seventeen years old at the time of trial, and she testified as well. She
said that when she was seven to eight years old, Mother told her Father’s name and told her
about telling Father that Daughter passed away. Daughter said she discussed the issue with
Grandmother after she went to live with her for a second time, and Grandmother agreed to
try to find Father for her. Daughter testified that Father had been an active part of her life
since she met him in 2007.

       Following the hearing, the juvenile court judge instructed the parties’ attorneys to
submit memoranda regarding the relevant statutes and the propriety of awarding retroactive
child support under the circumstances presented. On August 25, 2010, the court entered an
order requiring Father to pay $40,950 in retroactive child support to Grandmother for the
periods of time when she had custody of Daughter during her minority prior to the Louisiana
court’s order setting child support in 2007. Father timely filed a notice of appeal.

                                   II.     I SSUES P RESENTED

       Father presents the following issues for review on appeal:

1.     Whether the trial court erred in awarding retroactive child support to Grandmother
       when Father was told by Mother and was under the mistaken but reasonable belief
       that the child died shortly after the child’s birth;
2.     Whether the trial court erred in awarding retroactive child support because the
       Louisiana court had already ruled on the issue.

For the following reasons, we reverse the decision of the juvenile court, vacate its award of
retroactive child support, and remand for further proceedings.

                                         III.   D ISCUSSION

        “In this state, it is a well-settled principle that biological parents must, as a general
rule, support their children until they reach the age of majority.” K.A.G. v. B.L.I., No.
M2008-02484-COA-R3-JV, 2009 WL 4175861, at *3 (Tenn. Ct. App. E.S. Nov. 25, 2009)
(citing Tenn. Code Ann. § 34-1-102(a), (b) (2001); Smith v. Gore, 728 S.W.2d 738, 750
(Tenn. 1987)). A parent’s obligation to support exists regardless of whether there is a court
order and regardless of whether the parents were ever married. Id. “When paternity of a
child born out of wedlock is established, the trial court is required to address not only the
child’s need for future support, but also the father’s obligation to pay past support.” Id.
(quoting State ex rel. Hayes v. Carter, W2005-02136-COA-R3-JV, 2006 WL 2002577 at *2
(Tenn. Ct. App. July 6, 2006)). “The trial court’s decision regarding whether to award
retroactive child support is reviewed under an abuse of discretion standard.” State ex rel.

                                                 -5-
Kennamore v. Thompson, No. W2009-00034-COA-R3-JV, 2009 WL 2632759, at *2 (Tenn.
Ct. App. Aug. 27, 2009) (citing State ex rel Coleman v. Clay, 805 S.W.2d 752, 755 (Tenn.
1991)). However, the trial court must exercise its discretion within the strictures of the Child
Support Guidelines and the applicable statutes. Berryhill v. Rhodes, 21 S.W.3d 188, 193
(Tenn. 2000). A trial court abuses its discretion when it applies an incorrect legal standard
or reaches a decision which is against logic or reasoning that causes an injustice to the party
complaining. Williams v. Baptist Mem’l Hosp., 193 S.W.3d 545, 551 (Tenn. 2006) (citing
State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)).

       The Guidelines provide a presumption that child support will be awarded retroactively
to the date of the child’s birth in paternity cases. Tenn. Comp. R. & Regs. 1240-2-4-
.06(1)(a). However, “[o]ur legislature has recognized that under certain circumstances it
would be inequitable to order a father to pay child support retroactive to the child's birth.”
Taylor v. Robinson, No. M2006-00109-COA-R3-JV, 2007 WL 1628862, at *5 (Tenn. Ct.
App. Jun. 5, 2007). Accordingly, Tennessee Code Annotated section 36-2-311(a)(11)(A)
provides, in relevant part, that when making an award of retroactive child support,

       . . . the court shall consider the following factors as a basis for deviation from
       the presumption in the child support guidelines that child and medical support
       for the benefit of the child shall be awarded retroactively to the date of the
       child’s birth:
       (i) The extent to which the father did not know, and could not have known, of
       the existence of the child, the birth of the child, his possible parentage of the
       child or the location of the child;
       (ii) The extent to which the mother intentionally, and without good cause,
       failed or refused to notify the father of the existence of the child, the birth of
       the child, the father's possible parentage of the child or the location of the
       child; and
       (iii) The attempts, if any, by the child's mother or caretaker to notify the father
       of the mother's pregnancy, or the existence of the child, the father's possible
       parentage or the location of the child[.]

In addition, when considering the issue of retroactive child support, “the court may consider
‘the equity between the parties.’” In re T.K.Y., 205 S.W.3d 343, 355 (Tenn. 2006) (quoting
Tenn. Code Ann. § 36-5-101(e)(1)(A)). “In cases in which the presumption of the
application of the guidelines is rebutted by clear and convincing evidence, the court shall
deviate from the child support guidelines to reduce, in whole or in part, any retroactive
support.” Tenn. Code Ann. § 36-2-311(a)(11)(B). In such cases, the court must make a
written finding “that application of the guidelines would be unjust or inappropriate in order
to provide for the best interests of the child or the equity between the parties.” Id.

                                               -6-
        In In re T.K.Y., 205 S.W.3d 343, 355-57 (Tenn. 2006), our Supreme Court found that
a father was entitled to equitable relief from a portion of his retroactive child support
obligation where the mother and her then-husband voluntarily supported the child and also
vigorously opposed the father’s efforts to legitimate the child by seeking a restraining order
and filing a petition to terminate his parental rights. The Court explained that it is
appropriate to consider “the equity between the parties” when considering the issue of
retroactive child support. Id. at 355 (citing Tenn. Code Ann. § 36-5-101(e)(1)(A)). It also
cited a previous case in which it had granted equitable relief from a father’s retroactive child
support obligation where the mother had removed the children from the state and the father
was unable to locate them. Id. (citing Hoyle v. Wilson, 746 S.W.2d 665 (Tenn. 1988)
(superseded by statute on other grounds)). In sum, the Court decided that “it would be
inequitable to require [the father] to pay retroactive support to [the mother] during the time
that she and her husband actively prevented [the father] from establishing his paternity and
taking responsibility for supporting [the child].” Id. at 357. However, the Court rejected the
father’s argument that he should also be relieved from his child support obligation during the
period prior to his effort to legitimate the child, when he acquiesced in the mother’s wishes
to keep their affair and the child’s true parentage a secret, stating that equity did not demand
relief for the period of time when he was a “willing and equal participant in the
arrangement.” Id.

       Similarly, in State ex rel. Kennamore v. Thompson, No. W2009-00034-COA-R3-JV,
2009 WL 2632759, at *5 (Tenn. Ct. App. Aug. 27, 2009), this Court affirmed a trial court’s
decision to award retroactive child support only to the date of a mother’s petition to establish
paternity, rather than to the birth of the child, where the mother held the child out as her
husband’s child until after her divorce, and the father had no basis, other than the fact of his
liaison(s) with the mother, from which to conclude that he was the father of her child, as he
believed that he was sterile.

        In another case, Taylor v. Robinson, No. M2006-00109-COA-R3-JV, 2007 WL
1628862, at *5 (Tenn. Ct. App. Jun. 5, 2007), the Court affirmed a trial court’s decision to
award retroactive support only to the date of the mother’s paternity petition where she never
clearly notified the father of her pregnancy or specifically told him that she believed him to
be the child’s father, as the mother herself was unsure of his parentage. The Court found that
the mother simply “did not want Father to enjoy the benefits of fatherhood,” as there was
uncontradicted evidence that she waited until the child was twelve years old before filing her
petition because she thought that the child could then testify that he did not want to see the
father, yet the father would still have to pay child support. Id. at *7. The Court stated that
“[b]ecause of [Mother’s] conduct, Father did not have the opportunity to bond with his son
and establish a relationship with him.” It then concluded that it would be inequitable to
reward Mother for such conduct with an award of retroactive child support. Id.

                                              -7-
      In the case before us, the trial court considered the applicability of Tennessee Code
Annotated section 36-2-311(a)(11)(A), which, as stated above, governs retroactive child
support orders2 and provides, in relevant part:

        . . . the court shall consider the following factors as a basis for deviation from
        the presumption in the child support guidelines that child and medical support
        for the benefit of the child shall be awarded retroactively to the date of the
        child’s birth:
        (i) The extent to which the father did not know, and could not have known, of
        the existence of the child, the birth of the child, his possible parentage of the
        child or the location of the child;
        (ii) The extent to which the mother intentionally, and without good cause,
        failed or refused to notify the father of the existence of the child, the birth of
        the child, the father's possible parentage of the child or the location of the
        child; and
        (iii) The attempts, if any, by the child's mother or caretaker to notify the father
        of the mother's pregnancy, or the existence of the child, the father's possible
        parentage or the location of the child[.]

In discussing the applicability of the statute, the trial court framed the issue as whether Father
was entitled to protection under the statute due to Mother’s lie, where he already had
knowledge of his child’s “existence” in Tennessee. The court concluded, in its final order,
that “[t]his statute only contemplates excusing retroactive child support back to the birth of
the child in circumstances where a father was told by the mother that the child did not exist
or that the child was not his child.” The court concluded that the “main purpose” of the
statute is “to protect fathers who have never had knowledge of their children.” The court
went on to find that Father clearly knew about the “existence” of Daughter because he visited
her right after she was born. The court did acknowledge that Mother’s “inappropriate
conduct . . . contributed to the father’s . . . failure to be involved in the child’s life,” but it
stated that Father also had a “duty” to come to Tennessee to “check out the misleading
allegation of the mother” regarding Daughter’s death. The court also stated that there was
a “strong inference in the record that contact may have been made with the father” by a child
support agency in 2004, and that Father “must have realized” that Daughter was alive at that


        2
           We recognize that section 36-2-311 provides these factors for consideration when a court makes
a retroactive child support award in the context of entering an order of parentage. In this case, the trial court
was not entering an order of parentage because the Louisiana court had already done so. Nevertheless, we
find no error in the court’s consideration of these factors, as our Supreme Court has described section 36-2-
311(a)(11)(A) as “governing retroactive child-support orders,” see In re T.K.Y., 205 S.W.3d at 355, and in
any event, the trial court was expressly authorized to consider the “equity between the parties.” See id.

                                                      -8-
time. In sum, the trial court concluded that the factors in Tennessee Code Annotated section
36-2-311(a)(11)(A) were inapplicable to this case, and consequently, it ordered that
retroactive child support should be awarded from the date of the child’s birth until Father
began paying child support pursuant to the 2007 Louisiana order. Because Grandmother had
custody of Daughter for much of that time, she was awarded child support totaling $40,950.

       After carefully reviewing the entire record and the applicable law, we respectfully
disagree with the trial court’s conclusion that a deviation was inappropriate in this case.
Tennessee Code Annotated section 36-2-311(a)(11)(A) instructs courts to consider the extent
to which the father did not know of, and whether the mother or caretaker intentionally
withheld information regarding, “the existence of the child, the birth of the child, his possible
parentage of the child or the location of the child.”3 (emphasis added). Admittedly, Father
was aware of Daughter’s existence, in addition to her birth and location, when he visited her
in 1993, but due to the uncontradicted evidence that Mother told Father that Daughter died
shortly thereafter, he was unaware of Daughter’s existence or location in the years that
followed. Moreover, Tennessee Code Annotated section 36-5-101(e)(1)(A) allows the court
to consider “the equity between the parties” even where the factors described in section
36-2-311(a)(11)(A) do not apply. Kennamore, 2009 WL 2632759, at *5. Thus, the trial
court erred in its apparent conclusion that it was only authorized to deviate from the
guidelines in a situation in which a father had never known of the existence of his child.

       Here, a consideration of the aforementioned factors and the “equity between the
parties” leads us to conclude that it would be inequitable to require Father to pay retroactive
child support when the conduct of Mother, and Grandmother, prevented Father from


        3
         The trial court’s interpretation of the statute may be due to the following excerpt from In re T.K.Y.,
wherein the Court summarized the statute as follows:

        Section 36-2-311(a)(11)(A), governing retroactive child-support orders, sets forth only three
        factors to be considered as a basis for awarding less than full retroactive support: the
        father’s lack of knowledge of the existence of the child; the mother’s intentional failure to
        inform the father of the existence of the child; and the mother’s attempts to notify the father
        of the existence of the child. Tenn. Code Ann. § 36-2-311(a)(11)(A)(i)-(iii). In other words,
        the statute only contemplates excusing retroactive child support to the date of birth in
        circumstances where the father was not aware of the existence of the child. Because this is
        not a case where the father was unaware of the child’s existence, the trial court awarded
        back support to the date of T.K.Y.'s birth.

The statute, by its terms, however, instructs the court to consider the extent of the father’s knowledge, and
the mother’s failure or attempts to notify him, of “the existence of the child, the birth of the child, his
possible parentage of the child or the location of the child.” Tenn. Code Ann. § 36-2-311(a)(11)(A)
(emphasis added).

                                                     -9-
knowing of Daughter’s existence or taking responsibility for supporting her. Father had told
Mother during his first visit with Daughter that he intended to help raise her, as he could not
simply have a child “and not have anything to do with her.” Due to her fear that Father
would take Daughter to Louisiana, Mother then decided to tell Father that Daughter died.
We disagree with the trial court's suggestion that Father should have traveled from Louisiana
to Tennessee to investigate Mother’s story. Mother called him crying, after the child had
recently been hospitalized for a breathing problem, and told Father the child had died of
SIDS. When Father asked about the burial, Mother told him, “Don't worry about anything.
We took care of it.” She also told him that she had moved, so Father no longer knew where
she lived.

        After thoroughly searching the record, we are also unable to find any support for the
trial court's statement that there is a “strong inference in the record” that the child support
agency made contact with Father in September 2004 such that he “must have realized”
Daughter was alive at that time.

        Although Grandmother was never asked at trial whether she knew about Mother’s lies,
both Mother and Father testified that Grandmother did know.4 Mother testified that she told
Grandmother about the lie and the fact that she did not want Father in Daughter’s life.
According to Mother, Grandmother simply went along with her plans. Grandmother
admitted that throughout the numerous court proceedings involving Daughter, she did not
inform anyone about Father because Mother “asked [her] not to” and told her that Father
would come and take Daughter. Clearly, Mother and Grandmother knew that Father would
have tried to establish a relationship with Daughter or seek custody of her had he been aware
of her existence or location. Mother and Grandmother purposefully chose not to give Father
that opportunity. Moreover, we note that the child, now no longer a minor, has been in
Father’s custody since June 2010. Child support is, of course, intended to benefit the child,
not to reward or punish a parent. In this case, because the child is no longer living with
Grandmother, an award of retroactive child support from Father to Grandmother would not
benefit the child, and in fact would deprive Father of resources that could be used for the
child. Under all of these circumstances, an award of retroactive child support would be
inequitable.




        4
            We note that Grandmother submitted a pro se brief on appeal in which she attempts to present
numerous facts which were not presented in her trial testimony, and which, in some cases, directly contradict
her own testimony and that of the other witnesses. However, the law is clear that statements of fact made
in briefs are not evidence and may not be considered by an appellate court unless they are properly made part
of the record. Threadgill v. Bd. of Prof’l Responsibility of Supreme Court, 299 S.W.3d 792, 812 (Tenn.
2009).

                                                    -10-
        Considering the extent to which Father did not know, and could not have known, of
the existence and location of Daughter, see Tenn. Code Ann. § 36-2-311(a)(11)(A)(i), the
extent to which Mother and Grandmother intentionally, and without good cause, failed or
refused to notify Father of Daughter’s existence and location, see Tenn. Code Ann. § 36-2-
311(a)(11)(A)(ii)-(iii), and “the equity between the parties,” see Tenn. Code Ann. § 36-5-
101(e)(1)(A), we find clear and convincing evidence to rebut the presumption in the
guidelines that child support should be awarded retroactive to the date of Daughter’s birth.
In our opinion, application of the guidelines would be unjust and inappropriate in order to
provide for the equity between the parties. See id. Thus, we vacate the trial court’s award
of retroactive child support for the periods preceding the Louisiana court’s establishment of
Father’s child support obligation in 2007. Father’s second issue regarding the preclusive
effect of the Louisiana order is pretermitted.

        Father has requested an award of attorney’s fees on appeal, which, exercising our
discretion, we respectfully deny. Father also requested that this Court award him a judgment
against Grandmother for all funds paid to her for retroactive child support pursuant to the
trial court’s order pending this appeal. Because we have vacated the trial court’s award of
such support, we find that reimbursement is appropriate, and the trial court should consider
the amount due to Father on remand.

                                    IV.   C ONCLUSION

       For the aforementioned reasons, we reverse the decision of the juvenile court, vacate
its order of retroactive child support, and remand for further proceedings. Costs of this
appeal are taxed to the appellee, Evelyn Burnine, for which execution may issue if necessary.




                                                   _________________________________
                                                   ALAN E. HIGHERS, P.J., W.S.




                                            -11-